 Case 3:20-cv-00704-MAB Document 18 Filed 12/22/20 Page 1 of 1 Page ID #39




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIC FOREMAN,                                 )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:20-CV-00704-MAB
                                               )
 EVERYDAY CALIFORNIA                           )
 HOLDINGS, LLC,                                )
                                               )
                      Defendant.

                          JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Notice of Voluntary

Dismissal filed on December 21, 2020 (Doc. 16) and the Order entered on December 22,

2020 (Doc. 17), this action is voluntarily DISMISSED with prejudice pursuant to Federal

Rule of Civil Procedure 41(a)(1)(a)(i), each party to bear its own costs and fees.



       DATED: December 22, 2020

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 1 of 1
